UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,

v.
Crirn. Action No. 03-00059 (CKK)

ANTONIO LEE ALSTON,

Defendant.

 

 

ORDER
August 29, 2018

This case comes before the Court upon the receipt of a Report and Recommendation
dated August lO, 2018, from Magistrate Judge Robin M. Meriweather. No objections to the
Magistrate Judge’s Report and Recommendation have been received by the Court.

Accordingly, it is this 29th day of August, 2018,

ORDERED that the Report and Recommendation is hereby ADOPTED and Defendant
Antonio Lee Alston’s supervision shall be revoked; and it is

FURTHER ORDERED that the Defenclant is scheduled for Re~sentencing on

;%M._ljjio_l&t _/Q;¢`J_Min Courtroom ZSA.
C%ds l ila _ w

coLLEEN KoLLA'R-KOTELLY
UNITED sTATEs DISTRICT JUDGE